     Case 2:19-cr-00117-ODW Document 547 Filed 08/31/21 Page 1 of 4 Page ID #:2169



 1
 2
 3                                                  CLERK U.3. Di~~~a~'T COURT

 4                                                         AUG 3 1 2021
 5
                                                    FNTR:4L is%;;; k;ii;i OF CALIFORNI
 6
 7
 8
                IN THE UNITED STATES DISTRICT COURT
 9
             FOR THE CENTRAL DISTRICT OF CALIFORNIA
10
11
12                                        Case No. CR 19-117(C)-ODW
     UNITED STATES OF AMERICA,
13                                        ORDER OF DETENTION
                     Plaintiff,
14
                v.
15
     JOSE JONATHAN CASTILLO,
16
                     Defendant.
17
18
19
20
21
22
23
24
25
26
27
28
     Case 2:19-cr-00117-ODW Document 547 Filed 08/31/21 Page 2 of 4 Page ID #:2170



 1                                             I.

 2         On August 31, 2021, Defendant, who was assisted by a Spanish Language

 3 , interpreter, made his initial appearance, by consent to appear by video
 4   teleconference, on the Third Superseding Indictment filed in this matter. Robert

 5   Bernstein, a member of the indigent defense panel, was appointed to represent

 6   Defendant; and David Reed, a member of the indigent defense panel, specially

 7   appeared for Robert Bernstein. A detention hearing was held at which Defendant

 8   submitted on the recommendation of detention in the Pretrial Services Report.

 9
10          ❑     On motion of the Government[18 U.S.C. § 3142(fl(1)] in a case

11   allegedly involving a narcotics or controlled substance offense with maximum

12   sentence often or more years.

13         ~      On motion by the Government or on the Court's own motion

14 [18 U.S.C. § 3142(fl(2)] in a case allegedly involving a serious risk that the
15   defendant will flee.

16         The Court concludes that the Government is not entitled to a rebuttable

17   presumption that no condition or combination of conditions will reasonably assure

18   the defendant's appearance as required and the safety or any person or the

19   community [18 U.S.C. § 3142(e)(2)].

20                                            II.

21         The Court finds that no condition or combination of conditions will

22   reasonably assure: ~ the appearance ofthe defendant as required.

23                      ~ the safety of any person or the community.
24                                          III.
25         The Court has considered:(a)the nature and circumstances of the offenses)

26   charged, including whether the offense is a crime of violence, a Federal crime of

27   terrorism, or involves a minor victim or a controlled substance, firearm, explosive,

28   or destructive device;(b)the weight of evidence against the defendant;(c)the
     Case 2:19-cr-00117-ODW Document 547 Filed 08/31/21 Page 3 of 4 Page ID #:2171



 1   history and characteristics ofthe defendant; and(d)the nature and seriousness of
 2   the danger to any person or the community. [18 U.S.C. § 3142(g)] The Court also
 3   considered all the evidence adduced at the hearing and the arguments of counsel,
 4   and the report and recommendation of the U.S. Pretrial Services Agency.
 5                                          IV.
 6         The Court bases its conclusions on the following:
 ~         As to risk ofnon-appearance:
 g                O     Defendant has no legal status in the United States
 9                ~     Defendant has family ties in El Salvador

10                ~     Defendant has not provided any bail resources

11                 ~    Background information is unverified

12
13         As to danger to the community:

14                ~      allegations in the indictment identify Defendant as a member of

15         an organized crime enterprise, specifically MS-13, and charge Defendant

16         with murder and with violent crimes in aid of racketeering.
1~                ~      Criminal history includes a felony conviction for robbery in
1g         2018 and a probation violation in 2019

19
20                                             V.
21         IT IS THEREFORE ORDERED that the defendant be detained until trial.

22   The defendant will be committed to the custody of the Attorney General for
23   confinement in a corrections facility separate, to the extent practicable, from
24   persons awaiting or serving sentences or being held in custody pending appeal.

25   The defendant will be afforded reasonable opportunity for private consultation

26   with counsel. On order of a Court of the United States or on request of any
27   attorney for the Government, the person in charge ofthe corrections facility in
28   which defendant is confined will deliver the defendant to a United States Marshal

                                               2
     Case 2:19-cr-00117-ODW Document 547 Filed 08/31/21 Page 4 of 4 Page ID #:2172




 1   for the purpose of an appearance in connection with a court proceeding.
 2   [18 U.S.C. § 3142(1)]

3
4    Dated: August 31, 2021
                                                        /s/
5                                                   ALKA SAGAR
6                                         iJNITED STATES MAGISTRATE JUDGE

 7
 8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                             3
